Reasons for Allowance

Claims 1-3, 5-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or suggest the method of operating a laundry treating appliance of independent claims 1 and 13, comprising, inter alia, adding bulk dispensing functionality to at least one non-bulk laundry aid dispensing chamber by fluidly coupling a liquid bulk dispensing cartridge to the at least one non-bulk laundry aid dispensing chamber, where the liquid bulk dispensing cartridge is configured to contain multiple doses of liquid treating chemistry and the liquid bulk dispensing cartridge is located outside the at least one non-bulk laundry aid dispensing chamber: and metering, via a treating chemistry meter, at least one of the multiple doses of liquid treating chemistry into the non-bulk laundry aid dispensing chamber such that the metered liquid is dispensed to the treating chamber via the non-hulk laundry aid dispensing chamber as part of the execution of the cleaning cycle to provide the non-bulk laundry aid dispensing chamber with the bulk dispensing functionality.  Such configuration provides an improved ease of supplying treating chemistry in the proper dosage (via metered bulk dispensing) without user expense in having to purchase a new appliance with a bulk dispensing system.  Therefore, the claims are believed to recite novel and non-obvious subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711


/Joseph L. Perrin/Primary Examiner, Art Unit 1711